DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.  
Claims 1, 4-11 and 13-20 are pending.  Claims 1, 4-11 and 13-17are the subject of this NON-FINAL Office Action.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following NON-FINAL Office Action is considered withdrawn in view of Applicant's response.

	New Grounds of Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-10, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over LUKICH (US 7,735,533), in view of NEUBAUER (US 2010/0032067). 
	As to claim 1, LUKICH teaches a pneumatic bias tire comprising: a carcass (belt plies 5, 5A-C; Figs. 1-4); a sub-tread base layer disposed radially outward from the carcass, the sub-tread base layer having a sub-tread base layer composition (silica-rich, natural rubber based transition rubber layer 4; Figs. 1-4 and col. 4, l. 37 – col. 5, l. 25); a tread disposed radially outward from the sub-tread base layer, the tread having a tread composition (outer tread cap carbon black and/or silica reinforced rubber layer 2; Figs. 1-4 and col. 4, l. 37 – col. 5, l. 25); and a blended layer positioned between the tread and the sub-tread base layer, the blended layer comprising a first portion and a second portion, the first portion having a first portion composition the same as the tread composition and the second portion having a second portion composition the same as the sub-tread base layer composition (tread base rubber layer 3 comprising silica and/or carbon black filler; Figs. 1-4 and col. 4, l. 37 – col. 5, l. 25). 
	As to claim 1, LUKICH teaches the tires is “a heavy duty tire (e.g. heavy duty truck tire) designed for a load bearing capacity of at least 4,000 pounds (1814 kg)” (Abstract).  Trucks are off-road vehicles by design.
	As to claim 1, LUKICH teaches the blended layer being in contact with the tread and the sub-tread base layer (Figs. 1-4).
	As to claim 1, LUKICH teaches that these layers have the same locations as claimed, and the same broad compositions.  The “blended layer” of LUKICH (tread base rubber layer 3) comprises both silica and/or carbon black filler while the “sub-tread base layer” of LUKICH (transition rubber layer 4) comprises silica and natural rubber and the tread of LUKICH (2) comprises carbon black and/or silica reinforced rubber.  
	As to claims 4-9, LUKICH teaches that the silica portion and the carbon black portion are present in 1:1 ratio by weight of the intermediate layer (col. 2, ll. 51-55, for example). 
	As to claim 10, LUKICH teaches the sub-tread base layer not being in contact with the tread (Figs. 1-4).
	As to claim 13, LUKICH teaches the blended layer having an average thickness greater than the sub-tread base layer (Figs. 2 and 4).
	As to claim 15, LUKICH teaches the sub-tread base layer and the blended layer being free of a belt or ply (Figs. 1-4 and col. 4, l. 37 – col. 5, l. 25 (layers 3 and 4 comprising rubber and silica and/or carbon black reinforcement fillers)).
	LUKICH does not explicitly teach first portion being 20 to 80 weight percent of the
blended layer composition and second portion being 20 to 80 weight percent of the blended layer composition; or the blended layer comprising a rubber component and a reinforcing filler, wherein the amount of the reinforcing filler in the blended layer is greater than an amount of reinforcing filler in the sub-tread base layer and less than an amount of reinforcing filler in the tread; the reinforcing filler of the blended layer comprising a blend of at least two fillers, the two fillers being different from one another.
	However, a skilled artisan would have been motivated to optimize the reinforcement filler amounts of each layer as discussed in LUKICH.  LUKICH states that the layers adjoining the transition rubber include carbon black and/or silica (col. 1, ll. 54-60, for example).  In fact “FIG. 2 represents a partial cross-section of a tire (1) having a tread comprised of an outer tread cap carbon black and/or silica reinforced rubber layer (2) having grooves (7) and a running Surface intended to be ground-contacting and under lying tread base carbon black and/or silica reinforced rubber layer (3), together with a silica-rich, natural rubber based transition rubber layer (4), which is exclusive of cord reinforcement, wherein said transition rubber layer is positioned between said tread base layer (3) and top belt ply (5).” (col. 4, ll. 50-59).  Although LUKICH does not explicitly state the carbon black and/or silica reinforcement filler amounts for rubber layers 2 and 4, yet LUKICH teaches that these layers in fact contain carbon black and/or silica reinforcement filler to allow reduced tread wear, heat build up and operating temperatures (col. 1, ll. 1-53).  The tables also demonstrate various amounts of reinforcement filler amounts that yield various tan delta/hysteresis, among other results of this optimization (Tables 1-2).  Thus, a skilled artisan would have been motivated to optimize the result-effective variables of reinforcement filler amounts with a reasonable expectation of success.  See MPEP 2144.05(II).
	Applicants fail to provide any evidence that the generic “the amount of the reinforcing filler in the blended layer is greater than an amount of reinforcing filler in the sub-tread base layer and less than an amount of reinforcing filler in the tread,” and/or generic “first portion being 20 to 80 weight percent of the blended layer composition” and “second portion being 20 to 80 weight percent of the blended layer composition” yields unexpected or critical results.  See MPEP 2144.05(II).  Finally, a teaching away requires “"the nature of the teaching is highly relevant and must be weighed in substance. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  MPEP 2145 (X)(D)(1).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time of filing to optimize reinforcement filler amounts in the rubber layers (here, “blended layer,” “tread” and “sub-tread base layer”) of LUKICH with a reasonable expectation of success.   
	LUKICH also does not explicitly teach tire having an outside diameter of at least
about 45 inches.
	However, a skilled artisan would have recognized that the “heavy-duty” off-road/truck tire of LUKICH included off-road/truck tires greater than 45 inches.  For example, NEUBAUER teaches that a heavy-duty off-road/truck tires includes 50-inch diameter or more (para. 0003).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time of filing to apply the tire design of LIKICH to off-road/truck tires greater than 45 inches in diameter with a reasonable expectation of success.   	

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over LUKICH in view of NEUBAUER, in further view of LE CLERC (US 2012/0090756). 
	LUKICH teaches the elements of claims 1 as explained above.  
	LUKICH does not explicitly teach blended layer extends axially beyond an axial edge of the sub-tread base layer.
	However, a skilled artisan would have recognized this as a common design option.  For example, LE CLERC teaches intermediate reinforcement layer 10a extends axially beyond an axial edge of the sub-tread base layer 10b (Fig. 1).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time of filing to apply the tire design of LE CLERC to tires of LUKICH with a reasonable expectation of success.   

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over LUKICH in view of NEUBAUER, in further view of KOUTOKU (US 2011/0056603). 
	LUKICH teaches the elements of claims 1 as explained above.  
	LUKICH does not explicitly teach the blended layer having an average thickness less than the sub-tread layer.
	However, a skilled artisan would have recognized that thin intermediate/blended layers were known design options.  For example, KOUTOKU teaches a tire with blended layer (“thermoplastic film layer 9” comprising rubber resins) that is thinner than sub-tread layer (“belt layer-side rubber 7” comprising rubber) (Figs. 1-3).  This thinner blended layer (“thermoplastic film layer 9” comprising rubber resins) allows easier retreading, and reduced air leakage to reduce tread deterioration by oxidation (para. 0021-22).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time of filing to apply the tire design of KOUTOKU to the tire of LUKICH in order to allow easier retreading and reduced tread deterioration with a reasonable expectation of success.   
	
Note on Potential Allowable Subject Matter
The Office searched the specification for specific compositions and/or structural features of the “sub-tread base layer,” “blended layer” and “tread” that yielded unexpected results, but could not find any.  At best, the examples fail to explain what compositions of “sub-tread base layer,” “blended layer” and “tread” were used, much less whether the data presented in Figures 2-3 were unexpected compared to the closest prior art.  Thus, the Office has not recommended any allowable subject matter due to the lack of specificity and details in the specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743